 

Exhibit 10.65

 

Service Agreement for Managing Director

 

By and between

 

Tower Automotive Holding GmbH

 

represented by its sole shareholder, Tower Automotive Holdings Europe BV, this
in turn represented by its managing directors

 

- hereinafter referred to as "Company" -

 

and

 

Mr Pär O. H. Malmhagen

Martinsholzerstrasse 9

823 35 Berg

Germany

 

- hereinafter referred to as "Mr Malmhagen" -

 

Preamble

 

The shareholder of the Company intends to appoint Mr Malmhagen to the Company's
Management Board (Geschäftsführung) as managing director. In this function Mr
Malmhagen shall act as President of Tower Europe and shall also become an
elected Officer of Tower International Inc. The terms and conditions underlying
this appointment are set forth in this Service Agreement.

 

Sec. 1
Duties, Responsibilities and Powers

 

(1)         Mr Malmhagen shall commence his office as managing director of the
Company on August 1, 2012 at the latest. The parties will mutually agree on an
earlier commencement date, if possible. Mr Malmhagen shall conduct the Company's
business affairs together with the other members of the Company's Management
Board.

 

(2)         In his function as managing director and President of Tower Europe,
Mr Malmhagen shall report to and follow the directions of the President and CEO
of Tower International Inc.. Mr Malmhagen shall use his best efforts in order to
optimize the management and performance of the Company and the Tower Europe
group of companies as a whole.

 

 

 

 

(3)         Mr Malmhagen shall fulfil his duties with the due care of a prudent
businessman and will, in performing his work, comply with statutory provisions,
in particular with the German Limited Liabilities Companies Act (GmbHG), the
articles of association of the Company (Satzung), this Service Agreement, the
resolutions of the shareholder which may also include rules of procedure and a
schedule of responsibilities (Geschäftsverteilungsplan) for the Management Board
(Geschäftsordnung für die Geschäftsführung) and a list of transactions requiring
consent as resolved by the shareholder as well as any corporate governance
principles of the Company, each as amended from time to time.

 

(4)         Mr Malmhagen’s general place of service shall be in Bergisch
Gladbach, Germany. Mr Malmhagen shall also be obliged to travel for business
purposes as required for the proper performance of his tasks and
responsibilities.

 

(5)         Subject to statutory provisions and within the limits of the
regulations applicable at the Company, Mr Malmhagen shall represent the Company
together with another managing director, or a "Prokurist” of the Company. The
powers of representation of Mr Malmhagen may be changed at any time. Subject to
revocation at any time, Mr Malmhagen shall be released from the restrictions set
forth in Sec. 181 of the German Civil Code as far as they relate to the
representation of several parties (Befreiung vom Verbot der Mehrfachvertretung).

 

(6)         If so requested by the Company, Mr Malmhagen shall assume additional
positions as an officer (Organstellung) in companies affiliated with the
Company, on supervisory boards or similar mandates as well as honorary functions
in associations, to the extent this is considered to be in the best interest of
the Company. Except as otherwise agreed upon by the parties hereto in writing,
the assumption of such positions shall not establish any additional employment
contract or service agreement and shall not create any additional payment
obligations of the Company or any affiliated entity. Mr Malmhagen shall, at the
Company's request at any time but at the latest upon termination of this Service
Agreement, resign from such offices – to the extent legally permissible – or
transfer – as far as this is possible – such offices to third parties to be
named by the Company. If Mr Malmhagen wishes to resign from any other business
or professional activity, which he has assumed in the interest of the Company,
he must obtain the prior written consent of the shareholder.

 

Sec. 2
Working Hours and Secondary Activities

 

(1)         Mr Malmhagen shall devote his entire working capacity as well as his
expertise and skills to the service of the Company and any other affiliated
entity he may be required to provide services to pursuant to Sec. 1 para (6)
above. Mr Malmhagen may freely determine his working hours. He shall, however,
be available to the Company at any time and serve its interests as required.

 

(2)         The continuation or assumption of any paid or unpaid secondary
employment as well as the continuation or assumption of advisory board,
supervisory board or similar mandates for enterprises not affiliated with the
Company, that could affect the interests of the Company, requires the prior
written consent of the shareholder which may be revoked at any time. Before
taking on any secondary employment or mandate prior written notice shall be
given to the shareholder. In any event, no side activities shall be carried out
during the first year of service.

 

Page/Seite 2 of/von 10

 

 

Sec. 3
Remuneration

 

(1)         The fixed gross annual salary shall amount to

 

EUR 365.000.00 (EURO three hundred sixty-five thousand) p.a..

 

The fixed salary is payable in 12 equal instalments at the end of each calendar
month.

 

For the year 2012 it shall be paid pro-rated for the period of service as from
the date of commencement of this Service Agreement until year end 2012.

 

(2)         Subject to the fulfilment of certain targets and objectives as
annually determined by the board of Tower International, Inc, Mr Malmhagen shall
be entitled towards the Company to a variable annual bonus with a gross target
amount of

 

EUR 220,000 (Euro two hundred twenty thousand)

 

and a maximum annual gross target amount of

 

EUR 440,000 (Euro four hundred forty thousand)

 

The bonus amount, if any, shall be paid by the Company and shall depend on the
target achievement as evaluated by the board of Tower International and shall be
forfeited if certain minimum targets fail to be achieved. The targets and the
conditions of entitlement shall be set annually by the board of Tower
International and are subject to the relevant bonus plan as valid from time to
time.

 

If this Service Agreement is terminated by the Company during the course of a
fiscal year for good cause within the scope of Sec. 626 of the German Civil Code
based on circumstances in the behaviour or the person of Mr. Malmhagen including
but not limited to his negligence, Mr. Malmhagen shall not be entitled to a
bonus for that particular year. In the event that the service relationship ends
during the course of a year for other reasons or if Mr Malmhagen is released
from his duties to render services for the Company, the bonus shall be pro-rated
and the pro-rated part of the bonus shall be calculated in accordance with the
actual targets achieved as of the fiscal year’s end and shall fall due in
accordance with the general rules as set out in the relevant bonus plan. In the
event that the relevant bonus plan does not provide for a due date, the rate of
target achievement shall be determined no later than 5 months following the year
for which the bonus was promised and the annual bonus minus any statutory
deductions shall fall due 1 month following such determination of target
achievement.

 

(3)         Subject to the provisions of the Long Term Incentive (LTI)-Plan of
Tower International Inc. as valid from time to time, Mr Malmhagen shall become
eligible to participate in the LTI-Plan of Tower Automotive Group. The LTI-award
under the plan for 2012 will be based on a target value of EUR 200,000 (Euros
two-hundred thousand).

 

It is understood between the parties that any rights, grants and entitlements to
an LTI shall be solely subject to the relevant LTI-Plan as valid from time to
time, that Tower International Inc has full power of discretion in respect of
the form of the award, if any, (e.g. RSUs, Shares, Share Options or any other
equity-like instrument) and that only Tower International Inc but not the
Company shall be liable for awards granted under the relevant LTI-Plan.

 

Page/Seite 3 of/von 10

 

 

(4)         Unless expressly provided otherwise herein, in particular in Sec. 12
para (4) of this Service Agreement, or in a relevant bonus plan or LTI plan, all
remuneration shall be paid on a pro rata basis in case this Service Agreement
should commence or end during the term of a year.

 

(5)         The parties are in agreement that although parts of the remuneration
pursuant to this Sec. (3) will be paid by an entity other than the Company, such
payment obligations shall not create, constitute or cause an additional
employment or service relationship with any entity other than the Company.

 

Sec. 4

Signing and Retention Payment

 

(1)         Mr Malmhagen shall receive a non-recurring signing bonus of
EUR 50,000 (fifty thousand) gross upon commencement of his employment with the
Company as provided in Sec. 12 para (1). The net amount of this signing bonus
after statutory deductions shall be paid as part of the normal payroll in the
first month of Mr Malmhagen’s employment.

 

(2)         Provided that Mr Malmhagen does not terminate this Service
Agreement, or resign from his corporate office as managing director, of his own
accord prior to December 31, 2013 and provided that the Company does not
terminate this Service Agreement for cause in the meaning of Sec. 626 German
Civil Act based on circumstances in the behaviour or the person of Mr. Malmhagen
including but not limited to his negligence in the time until December 31, 2013,
Mr Malmhagen shall be entitled to a one-off retention payment in the gross
amount of EUR 50,000 (Euros fifty thousand). This retention payment minus any
statutory deductions shall fall due at the time of the normal payroll for
January 2014.

 

Sec. 5
Fringe Benefits/Reimbursement of Expenses

 

(1)         Mr Malmhagen shall be eligible for the normal benefit plans and
programs as determined by the Company and as applicable for similar German
senior executives of the Company from time to time, including the Tower Europe
executive car program.

 

(2)         In lieu of reimbursement for relocation expenses, the Company shall
reimburse Mr Malmhagen against submission of proper receipts for the expenses
incurred for hotel accommodations in Bergisch Gladbach and the periodic
commuting between his domicile in Munich and Bergisch Gladbach up to an average
amount of EUR 4,000 per month per year (i.e. up to an annual amount of max. EUR
48,000).

 

(3)         In addition, the Company shall reimburse Mr Malmhagen for all
reasonable travel expenses, out-of-pocket expenses and any other reasonable
expenses incurred in the performance of his tasks for the interest of the
Company against submission of receipts eligible for submission to the tax
authorities and in accordance with the applicable regulations at the Company.

 

(4)         Any taxes relating to the aforementioned benefits shall be borne by
Mr Malmhagen.

 

Sec. 6
Insurance

 

(1)         The Company shall include that Mr Malmhagen in the insurance
coverage of the existing D&O insurance for members of the Company’s senior
management.

 

Page/Seite 4 of/von 10

 

 

(2)         Furthermore, the Company shall pay the employer’s contribution to
the compulsory components of the German social security insurance
(Arbeitgeberanteil am Sozialversicherungsbeitrag) and shall reimburse Mr
Malmhagen for the cost of his health insurance in the amount of the maximum
employer’s portion of the German statutory health insurance (maximaler
Arbeitgeberanteil der gesetzlichen Krankenversicherung). For the avoidance of
doubt, these payments shall be in lieu of any voluntary plans providing for
benefits covered by the German social security insurance and health insurance.

 

Sec. 7
Intellectual Property Rights

 

(1)         Inventions and suggestions for qualified technical improvements are
subject to the provisions of the German Employee Inventions Act (ArbnErfG) as
well as Sec. 69b of the German Copyright Act (UrhG). In deviation from these
provisions the parties agree that any granting of rights pursuant to this sec. 6
is fully remunerated by the fixed salary according to above Sec. 3 para (1).

 

(2)         Mr Malmhagen shall assign to the Company the exclusive user or
exploitation rights unlimited as to time, territory and content in any and all
work results Mr Malmhagen produces during the term of this contract during his
working hours or – to the extent they are related to his duties under the
Service Agreement – also outside of his working hours, and which are eligible
for protection under copyright, industrial sign, utility model or trade mark law
and/or any other intellectual property law.

 

(3)         The assignment of the right to use and exploit shall also notably
include the permission for processing and the issuance of licences to third
parties.

 

Sec. 8
Contractual Restrictions on Competition / Conflict of Interests /
Confidentiality

 

(1)         During the term of this Service Agreement, Mr Malmhagen undertakes
to refrain from competing with the Company or any companies affiliated with the
Company. In particular, he shall not take a participating interest in any
company which is a competitor, customer or supplier of the Company or a company
affiliated with the Company or which maintains substantial business
relationships with the Company, transact business on behalf of such competitors,
be it for his own account or for the account of third parties or provide any
other services to such competitors or business partners. Exempt from the
foregoing shall be the acquisition of shares in publicly traded companies,
provided that such acquisitions do not give him a considerable influence over
the actions of such company or cause a financial conflict of interests.

 

Furthermore, Mr Malmhagen undertakes to strictly comply with all insider trading
regulations stipulated by law and/or by the Company, each as amended from time
to time.

 

(2)         In the interest of both parties, Mr Malmhagen shall disclose to the
shareholder any conflicts of interests arising in connection with the
performance of his duties and responsibilities. The foregoing provision shall
apply, in particular, if customers, suppliers or any other business partners of
the Company or enterprises affiliated with the Company are relatives, personal
friends or close business associates of Mr Malmhagen or stand in a close
relationship with such relatives, personal friends or close business associates.
The duty of disclosure shall not be limited to cases in which a conflict of
interests may have a specific effect on the performance of Mr Malmhagen’s duties
and responsibilities; rather, the mere appearance of a conflict of interests
shall be sufficient to give rise to such a duty.

 

Page/Seite 5 of/von 10

 

 

(3)         Mr Malmhagen is obliged to treat as strictly confidential all
confidential matters as well as trade and business secrets of the Company and
companies affiliated with the Company (e.g. methods, data, know-how, marketing
plans, business plans, unpublished balance sheets, budgets, licences, prices,
costs and customers as well as suppliers) including the content of this Service
Agreements unless Mr Malmhagen is obliged by law or court order to disclose such
information, of which he shall inform the Company in detail at the same time.
This confidentiality undertaking shall continue to apply after the termination
of this Service Agreement.

 

(4)         In cases of doubt, Mr Malmhagen is obliged to clarify the scope of
the covenant not to compete with the shareholder or the scope of the
confidentiality undertaking with the entire Management Board, if necessary with
the board of Tower International Inc.

 

(5)         Mr Malmhagen shall continue to be bound by the obligations pursuant
to this Sec. 8 including the contractual obligations not to solicit or entice
away any customers or employees in the event that either party has issued notice
of termination and/or Mr Malmhagen is revoked from his office as managing
director or released from his duties to perform services for the Company.

 

Sec. 9
Non-solicitation and non-competition following termination

 

(1)         For a period of twelve (12) months following termination of this
Service Agreement, Mr Malmhagen shall not on his own or on any third party's
behalf directly or indirectly in any capacity whatsoever solicit the employment
of or offer to or actually employ or engage, or procure or assist any third
party to offer to or actually employ, engage or solicit, for the purposes of a
business in competition with the Company any person who was employed on
managerial level by the Company or any entity affiliated with the Company within
the period of one (1) year prior to the Termination Date or, in the event that
Mr Malmhagen was released from his duties to perform work pursuant to Sec. 12
para (3) below, within the period of one (1) year prior to the commencement of
such release.

 

(2)         For a period of twelve (12) months following the termination of this
Service Agreement, Mr Malmhagen shall not on his own or on any third party's
behalf directly or indirectly in any capacity whatsoever solicit or interfere
with or endeavour to entice away from the Company or any entity affiliated with
the Company in the European region (an European Affiliate) any client or
supplier that has been in business relationships with the Company or any
European Affiliate during the last three years prior to the date on which this
Service Agreement terminates or, in the event that Mr Malmhagen Mr Malmhagen was
released from his duties to perform work pursuant to Sec. 12 para (3) below,
during the last three years prior to the date of such release.

 

(3)         For a period of twelve (12) months following the termination of this
Service Agreement Mr Malmhagen shall not render any services to any enterprise –
be it as employee, managing director, consultant or in a similar function – or
directly or indirectly establish or participate in any enterprise which directly
competes with the Company or any European Affiliate. Furthermore, Mr Malmhagen
shall not on a self-employed basis carry out any competing occupation. This
non-competition obligation shall be restricted to the territory of those
European countries in which, at the time this Service Agreement terminates or,
in the event that Mr Malmhagen was released from his duties to perform work
pursuant to Sec. 12 para (3) below, at the date of the commencement of such
release, the Company or any European Affiliate is doing business or has decided
to do business. Unless provided otherwise in this Service Agreement, Sec. 74
subseq. German Commercial Code (HGB) shall apply accordingly to this restrictive
covenant with the limitation that (i) the compensation according to Sec. 74 para
2 HGB is settled by the severance payment pursuant to Sec. 13 below and that the
rights of the managing director to release himself from the competition
restrictions pursuant to Sec. 75 para 2 HGB are excluded.

 

Page/Seite 6 of/von 10

 

 

(4)         In case of a violation of the of the covenants contained in this
Sec. 9 Mr Malmhagen shall be obliged to pay a contractual penalty of EUR 50,000
for each breach of these covenants. In the event of a continued breach of these
covenants, the contractual penalty shall amount to EUR 50,000 for each month in
which Mr Malmhagen is in breach with the covenants.

 

Sec. 10
Incapacity to Work/Illness

 

(1)         In the event of any incapacity to work Mr Malmhagen shall without
undue delay inform his colleagues in the management board of the Company or if
no other managing directors are existent, the CEO and President of Tower
International Inc, on the estimated duration of his absence and any urgent
businesses and/or affairs that need to be dealt with during his absence.

 

(2)         The benefits in the event of illness or any other non-culpable
incapacity to work shall be subject to the relevant plans as applicable for the
senior executives of the Company and as valid from time to time.

 

(3)         Mr Malmhagen hereby assigns to the Company his claims for payment of
damages resulting from the event which caused his incapacity for work against
such third party/parties that caused the damage to the extent to which the
Company continues to pay remuneration pursuant to the above provisions. Mr
Malmhagen is obliged to provide the Company, without undue delay, with all the
information and documents required for the assertion of the claim for damages.

 

Sec. 11
Holiday Leave

 

(1)         Mr Malmhagen’s entitlement to holiday leave are subject to the
holiday and vacation schedule as valid for the executives of the Company who are
located in Bergisch-Gladbach.

 

(2)         As regards the timing of such holiday leave, Mr Malmhagen shall
liaise with the other members of the Management Board and coordinate his time
schedule with that of his colleagues or, if such other members do not exist,
with the CEO and President of Tower International Inc, taking into account both
the interests of Mr Malmhagen and those of the Company. Holidays which have not
been taken until 31 March of the following year shall be forfeited. In case this
Service Agreement should commence or end during the term of a calendar year
holiday entitlements be granted on a pro rata basis

 

Sec. 12
Contractual Term, Termination

 

(1)         This Service Agreement shall enter into effect as of August 1, 2012
or any earlier date mutually agreed between the Parties and shall continue for a
fixed term ending December 31st, 2013. The term of this Service Agreement shall
be extended automatically in one-year increments unless terminated by either
party in writing no later than six months prior to the expiry of the respective
term.

 

Page/Seite 7 of/von 10

 

 

(2)         The right of either party to terminate this Service Agreement for
good cause (sec. 626 para. 1 German Civil Code) shall not be affected.

 

(3)         Mr Malmhagen can be removed from his office as managing director at
any time without a reason being required. Such revocation shall qualify as
notice of termination with effect as of the next possible point in time. Upon
revocation of the appointment, or where legitimate interests of the Company so
require, the Company may release Mr Malmhagen from his obligation to perform his
duties under this Service Agreement.

 

(4)         From the date Mr Malmhagen is released from his duties to perform
work pursuant to Sec. 12 para (3) above, Mr Malmhagen shall only be entitled to
the fixed salary and the fringe benefits pursuant to Sec. 5 para (1) above,any
bonus entitlement ceasing to accrue on the commencement of such release. All
other obligations set out in this Service Agreement, in particular these in Sec.
8, shall remain in effect until the termination of the Service Agreement. In the
event that the Company terminates this Service Agreement for cause based on
circumstances in the behaviour or the person of Mr. Malmhagen including but not
limited to his negligence, no bonus payment for the respective business year
shall be owed in accordance with Sec. 3 above.

 

Sec. 13

Severance

 

(1)         In the event that this Service Agreement is terminated or not
extended (a) by the Company for other reasons than for (i) good cause in the
meaning of Sec. 626 German Civil Code based on circumstances in the behaviour or
the person of Mr. Malmhagen including but not limited to his negligence, (ii)
permanent disability of Mr Malmhagen (which shall be deemed to have occurred
after 6 consecutive months of incapacity to perform services or 9 months of such
incapacity in any calendar year) or (iii) Mr Malmhagen reaching the age of 65,
or (b) by Mr. Malmhagen for good cause in the meaning of Sec. 626 German Civil
Code based on material breaches of the Company’s contractual duties, Mr
Malmhagen shall be entitled to a gross severance comprising (i) the payment of
the fixed salary pursuant to Sec. 3 para (1) for 12 months following the
termination of this Service Agreement as well as (ii) the payment of the cash
value of the fringe benefits, in particular the Company car, pursuant to Sec. 5
para (1) above for 12 months following the termination of this Service
Agreement. For the avoidance of doubt, the severance shall in no event comprise
the annual bonus or an LTI pursuant to Sec. 5 para (2) and (3).

 

(2)         The Company may decide at its sole discretion whether it will pay
the net amount of the severance (after deduction of all taxes and contributions)
in the form of a one-off payment that falls due no later than 1 month following
the termination of this Service Agreement or in 12 equal monthly instalments.

 

(3)         The severance shall also serve as compensation for Mr Malmhagen’s
adherence to the post contractual covenants pursuant to Sec. 9 above.

 

Page/Seite 8 of/von 10

 

 

Sec. 14
Duties on Termination of the Service Agreement / Garden Leave

 

(1)         On termination of this Service Agreement, Mr Malmhagen shall without
prior request return to the Company's registered office all documents and data
in his possession concerning the Company or companies affiliated with the
Company – in particular notes, memoranda, records, drawing protocols, reports,
files and any other documents (as well as copies or other reproductions thereof)
– without any retention rights. This obligation to return items also includes
all objects owned by the Company or such objects the Company provided to Mr
Malmhagen for the performance of his work; in particular the company car, data
processing equipment, as well as data and program storage media on which
applications of the Company or companies affiliated with the Company or data
concerning such companies, are stored. If so requested, Mr Malmhagens hall
assure vis-à-vis the Company in writing that he has fulfilled all obligations to
return items as stipulated above and that he has made available to the Company
for deletion all data and program storage media of the above type owned by him.

 

(2)         The obligations set out in para (1) shall apply accordingly in the
event that Mr Malmhagen is released from his obligation to perform his duties
under this Services Agreement. In this event Mr Malmhagen shall comply with the
obligations set out in para (1) immediately after he has been notified of the
release. This shall not apply to the Company Car which Mr Malmhagen may use
until the termination of this Service Agreement.

 

Sec. 15
Final Provisions

 

(1)         This Agreement constitutes the entire understanding between the
Company and Mr Malmhagen with respect to the subject matter hereof and cancels
and supersedes any and all previous agreements or understandings, whether
written or oral, between the Company and Mr Malmhagen.

 

(2)         This Service Agreement is subject to the laws of Germany and the
exclusive jurisdiction of the courts of Germany.

 

(3)         This Service Agreement shall be executed in a German as well as an
English version. In the event of any discrepancies between the two versions the
English version shall prevail.

 

(4)         Any changes or amendments to this Service Agreement shall be invalid
unless executed in writing. This shall also apply to the cancellation or
amendment of the written form.

 

(5)         Should one or several provisions of this Service Agreement be or
become invalid or unenforceable in whole or in part, the validity of the
remaining provisions hereunder shall not be affected thereby. The invalid or
unenforceable provision shall be replaced with a valid provision which comes as
close as possible to the intended economic result of the invalid provision. The
same shall apply to any gap in the Service Agreement.

 

***

 

Page/Seite 9 of/von 10

 

 

Place / Ort Livonia, MI / USA   Place / Ort Bergisch Gladbach, Germany          
Date / Datum January 18, 2012   Date / Datum February 3, 2012           /s/Mark
M. Malcolm   /s/Pär O. H. Malmhagen           Mark M. Malcolm   Mr Pär O. H.
Malmhagen                   Tower Automotive Holding GmbH
represented by its sole shareholder, Tower Automotive Holdings Europe B.V. which
is represented by its managing directors      

 

Page/Seite 10 of/von 10

 